t c memo united_states tax_court paul l and caryn ann brecht petitioners v commissioner of internal revenue respondent docket no 11470-07l filed date daniel a uribe for petitioners kim-khanh thi nguyen for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed under rule 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code background this is an appeal from respondent’s determination upholding the use of a levy to collect petitioners’ unpaid federal_income_tax liabilities for and petitioners resided in california when the petition was filed respondent determined deficiencies additions to tax and penalties with respect to petitioners’ and federal_income_tax and issued a notice_of_deficiency for those years in response petitioners timely filed a petition with the court at docket no disputing respondent’s determination appeals officer kevin foist appeals officer foist was assigned to review petitioners’ case at docket no on date appeals officer foist met with two of petitioners’ representatives robert a concolino mr concolino and an unenrolled representative at the meeting petitioners’ representatives requested a full abatement of interest and penalties appeals officer foist responded that it was unlikely that the interest would ever be abated on date appeals officer foist sent mr concolino a letter enclosing a proposed decision document in docket no the letter stated if you owe the internal_revenue_service the enclosed decision document does not include interest by law interest accrues from the due_date of the return if you wish to stop or reduce interest on part or all of the taxes you can submit an advance_payment along with your decision document the estimated total amount you owe as of date is shown in the enclosed audit statement the letter also enclosed a statement estimating the total penalties and interest if petitioners paid the deficiencies by date date statement on date petitioners signed the proposed decision document in docket no on date the court entered the decision in docket no stipulated decision in the stipulated decision the court ordered and decided that petitioners were liable for federal_income_tax deficiencies additions to tax and sec_6662 penalties for and the stipulated decision that the court entered contained the following statement it is further stipulated that interest will be assessed as provided by law on the deficiencies penalties due from petitioners on date respondent assessed the deficiencies additions to tax penalties and interest for in accordance with the stipulated decision on date mr concolino sent appeals officer foist a check dated date for dollar_figure representing the total amount as set forth on the decision of the united_states tax_court dated 2we assume that respondent also assessed petitioners’ tax_liability including the addition_to_tax penalty and interest but we do not have a form_4340 certificate of assessments payments and other specified matters for in the record_date the amounts set forth in the stipulated decision consisted of the tax deficiencies additions to tax and penalties for but not interest appeals officer foist acknowledged receipt of the check on date respondent sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice in which respondent stated his intent to levy to collect petitioners’ unpaid and tax_liabilities petitioners timely submitted forms request for a collection_due_process_hearing for those years which stated only that the amount due was paid on date petitioners participated in a face-to- face sec_6330 hearing with appeals officer teresa peck appeals officer peck at the hearing petitioners argued only that they paid the amounts due pursuant to the stipulated decision petitioners did not propose a collection alternative or submit any financial information on which appeals officer peck could have evaluated potential collection alternatives on date appeals officer peck sent petitioners a letter explaining that the parties had agreed to the penalties in the stipulated decision and that the decision contained an acknowledgment that interest would be assessed she also 3the notice does not cover presumably because respondent applied petitioners’ payment to satisfy the tax_liability in full explained that petitioners could not request a redetermination of the interest because they did not file a timely motion for redetermination of interest under sec_7481 on date ronald j channels mr channels on behalf of petitioners replied to appeals officer peck that petitioners had paid the amount stated in the stipulated decision and that respondent erred in assessing interest on petitioners’ income_tax deficiencies additions to tax and penalties mr channels requested an explanation of respondent’s interest calculation on date appeals officer peck sent petitioners a response letter and attached several interest and penalty detail reports the date statement with handwritten notes and notice information about your notice penalty and interest on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s proposed collection actions for and on date petitioners’ petition was filed in their petition petitioners challenge only respondent’s assessment of interest on the income_tax deficiencies additions to tax and penalties sec_7481 provides generally that a taxpayer may file a motion in the court for a redetermination of interest within year after the date the court’s decision becomes final on date we issued petitioners a notice setting their case for trial during the court’s date los angeles california trial session on date respondent filed the motion for summary_judgment on date petitioners filed their response discussion i summary_judgment summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of establishing that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must determine whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedures have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is not in dispute the court will review the determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioners’ only argument throughout the sec_6330 hearing process was directed to the interest assessed in connection with the income_tax deficiencies additions to tax and penalties petitioners allege in their petition that with regard to interest the respondent failed to correctly apply the internal_revenue_code in his determination to assess the liability against the taxpayer and they allege in their forms only that the amount due was paid we generally lack jurisdiction to determine the appropriateness of the interest computed under sec_6601 except in two circumstances 122_tc_384 first under sec_7481 the court may redetermine an overpayment of interest if the taxpayer files a motion with the court within year after the date a decision of the court becomes final id petitioners did not timely move the court for a redetermination of interest under sec_7481 or satisfy the sec_7481 requirements second we may review the commissioner’s denial of an abatement of interest under sec_6404 id sec_6404 authorizes the secretary to abate the assessment of interest attributable to an unreasonable error or delay by the internal_revenue_service in performing a ministerial or managerial act although the court has jurisdiction to review the appeals officer’s determination regarding interest if a taxpayer requests an abatement of interest in a sec_6330 hearing katz v commissioner sec_7481 requires the taxpayer to have paid the entire amount of the deficiency plus interest for the tax_court to have overpayment jurisdiction regarding interest petitioners clearly did not satisfy this requirement sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the secretary to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts the amendment applies to interest accruing with respect to deficiencies or payments for tax years beginning after date id t c we will not consider an issue regarding abatement of interest if it was not properly raised at the sec_6330 hearing and or considered in the notice_of_determination 118_tc_488 in their objection to respondent’s motion for summary_judgment petitioners argue that they are entitled to an abatement of interest under sec_6404 although petitioners and the appeals officer apparently discussed the appropriateness of the assessed interest as well as a general request by petitioners to abate interest during the sec_6330 hearing petitioners do not allege that they actually made a claim_for_abatement under sec_6404 or that they presented any information during the sec_6330 hearing to support a sec_6404 abatement claim moreover there is no indication in the administrative record submitted with respondent’s motion that petitioners presented any information to the appeals officer during the sec_6330 hearing to establish that they were entitled to abatement under sec_6404 and petitioners do not allege to the contrary in their objection to respondent’s motion we conclude therefore that petitioners have failed to support their interest abatement request with sufficient specificity to preserve the issue for court review see 122_tc_280 affd 132_fedappx_919 2d cir the undisputed facts establish that during the sec_6330 hearing process petitioners did not propose a collection alternative or otherwise submit any financial information from which appeals officer peck could have evaluated potential collection alternatives the undisputed facts also establish that after reviewing the administrative record and determining that the requirements of sec_6330 had been satisfied the appeals officer reasonably concluded that the collection action could proceed we find no abuse_of_discretion in her determination 7in their objection to respondent’s motion petitioners allege only that the internal_revenue_service irs failed to provide them with a specific payoff amount after the stipulated decision was entered and that the irs waited approximately months after petitioners made their dollar_figure payment to attempt to collect interest even if we treat petitioners’ request as a sec_6404 abatement claim and we accept these statements as true for purposes of the summary_judgment motion they are insufficient to support a claim_for_abatement under sec_6404 which authorizes an abatement of interest attributable to an unreasonable error or delay by an officer_or_employee of the irs in performing a ministerial or managerial act we conclude on the record before us that there is no genuine issue of material fact requiring a trial and we hold that respondent is entitled to the entry of a decision sustaining the proposed levy as a matter of law an appropriate order and decision will be entered
